EXHIBIT 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

             THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) is made effective as of the 31st day of December, 2005 by and
between ATLANTIC AMERICAN CORPORATION, a Georgia corporation (the “Borrower”)
and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association (the
“Bank”).

R E C I T A L S:

             The Borrower and the Bank have entered into that certain Amended
and Restated Credit Agreement dated as of June 30, 2003, as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated May 2,
2005 (as so amended, the “Credit Agreement”). Capitalized terms used in this
Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.              The
Borrower and the Bank wish to amend the Credit Agreement in certain respects, as
hereinafter provided.              NOW, THEREFORE, in consideration of the
Recitals and the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower and the Bank, intending to be legally bound hereby,
agree as follows:              SECTION 1.     Recitals.  The Recitals are
incorporated herein by reference and shall be deemed to be a part of this
Amendment.              SECTION 2.     Amendment to Term Loan Agreement.  The
Credit Agreement is hereby amended as provided in this Section 2.  
(a)       The definition of “Consolidated Net Income” in the Credit Agreement is
hereby amended and restated in its entirety to read as follows:  
            "Consolidated Net Income" means, for any period, the Net Income of
the Borrower and its Consolidated Subsidiaries determined on a consolidated
basis, but excluding (i) extraordinary gains, (ii) any equity interests of the
Borrower or any Subsidiary in the unremitted earnings of any Person that is not
a Subsidiary in excess of $500,000, determined on a consolidated basis, per
annum, and (iii) for the Fiscal Quarter ending December 31, 2005, non-cash
charges reflecting the GM Bond Impairment.   (b)       The definition of
“Consolidated Tangible Net Worth” in the Credit Agreement is hereby amended and
restated in its entirety to read as follows:                "Consolidated
Tangible Net Worth" means, at any time, Stockholders’ Equity, less the sum of
the value, as set forth or reflected on the most recent consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries, prepared in accordance
with GAAP, of

--------------------------------------------------------------------------------



               (A)      Any change in equity resulting from any write-up of
assets subsequent to December 31, 2002 (other than the usual and customary
valuation of the investment portfolio of the Borrower or any Consolidated
Subsidiary from time to time);                (B)      All assets which would be
treated as intangible assets for balance sheet presentation purposes under GAAP,
related to the compliance by the Borrower with the provisions of Financial
Accounting Statement Board Statement No. 141, all determined in accordance with
GAAP; provided, however, deferred acquisition costs, as determined in accordance
with GAAP, shall not be deducted from Stockholders Equity;               
(C)      To the extent not included in (B) of this definition, deferred
expenses, other than deferred acquisition costs, as determined in accordance
with GAAP, provided, however, that deferred expenses in an amount not to exceed
$2,000,000 incurred as a result of financings of Funded Debt, including, without
limitation, the 2002 Trust Preferred Transaction and the 2003 Trust Preferred
Transaction, shall be excluded from this definition; and provided further, that
prepaid expenses shall not constitute deferred expenses for the purposes of this
definition; and                (D)      Other than in the ordinary course of
business, loans or advances to stockholders, directors, officers or employees,
                                 provided, however, that Consolidated Tangible
Net Worth shall, for each Fiscal Quarter beginning with the Fiscal Quarter
ending December 31, 2005 through and including the Fiscal Quarter ending
December 31, 2006, be increased by an amount equal to the non-cash charges, net
of tax, associated with the GM Bond Impairment.   (c)       The definition of
“GM Bond Impairment” is hereby added to the Credit Agreement in its appropriate
alphabetical location as follows:               “GM Bond Impairment” means the
write-down by the Borrower and its Consolidated Subsidiaries of General Motors
Corporation fixed maturity bond investments, as identified on Schedule A
attached hereto and made a part hereof by reference, which such write-down
occurred during the Fiscal Quarter ending December 31, 2005.   (d)       Section
5.04 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:               Section 5.04.     Ratio of Funded Debt to EBITDA.
As of the end of each Fiscal Quarter beginning with the Fiscal Quarter ending
June 30, 2003, the ratio of Funded Debt as of the end of such Fiscal Quarter to
EBITDA for the period of 4 consecutive Fiscal Quarters then ended shall be less
than (a) 3.10 to 1.0 for each Fiscal Quarter ending on or before September 30,
2005, (b) 4.25 to 1.0 for the Fiscal Quarter ending on December 31, 2005, and
(c) 3.10 to 1.0 for each Fiscal Quarter thereafter.


2

--------------------------------------------------------------------------------



             SECTION 3.     Conditions to Effectiveness.  The effectiveness of
this Amendment and the obligations of the Bank hereunder are subject to the
following conditions, unless the Bank waives such conditions:
             (a)         receipt by the Bank from the Borrower of a duly
executed counterpart of this Amendment; and              (b)         the fact
that the representations and warranties of the Borrower contained in Section 5
of this Amendment shall be true on and as of the date hereof.
             SECTION 4.     No Other Amendment.   Except for the amendments set
forth above, the text of the Credit Agreement shall remain unchanged and in full
force and effect. This Amendment is not intended to effect, nor shall it be
construed as, a novation. The Credit Agreement and this Amendment shall be
construed together as a single agreement. Nothing herein contained shall waive,
annul, vary or affect any provision, condition, covenant or agreement contained
in the Credit Agreement, except as amended hereby, nor affect or impair any
rights, powers or remedies under the Credit Agreement, as amended hereby. The
Bank does hereby reserve all of its rights and remedies against all parties who
may be or may hereafter become secondarily liable for the repayment of the Note
executed by the Borrower. The Borrower promises and agrees to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement, as heretofore and hereby amended, and the Credit Agreement, as
amended, is hereby ratified and affirmed. The Borrower hereby expressly agrees
that the Credit Agreement, as amended, is in full force and effect.
             SECTION 5.     Representations and Warranties of the Borrower.  The
Borrower hereby represents and warrants to the Bank as follows:
             (a)         No Default or Event of Default, nor any act, event,
condition or circumstance which with the passage of time or the giving of
notice, or both, would constitute an Event of Default, under the Credit
Agreement or any other Loan Document has occurred and is continuing unwaived by
the Bank on the date hereof;              (b)         The Borrower has the
corporate power and authority to enter into this Amendment and to do all acts
and things as are required or contemplated hereunder to be done, observed and
performed by it;              (c)         This Amendment has been duly
authorized, validly executed and delivered by one or more authorized officers of
the Borrower and each of this Amendment and the Credit Agreement, as amended
hereby, constitutes the legal, valid and binding obligation of the Borrower
enforceable against it in accordance with its terms; provided, that the
enforceability of each of this Amendment and the Credit Agreement, as amended
hereby, is subject to general principles of equity and to bankruptcy, insolvency
and similar laws affecting the enforcement of creditors' rights generally; and
             (d)         The execution and delivery of this Amendment and the
Borrower's performance hereunder and under the Credit Agreement, as amended
hereby, do not and will not require the consent or approval of any regulatory
authority or governmental authority or agency having jurisdiction over the
Borrower other than those which have already been obtained or given, nor be in
contravention of or in conflict with the Articles of Incorporation or Bylaws of
the Borrower, or the provision of any statute, or any judgment, order or
indenture, instrument, agreement or undertaking, to which the Borrower is a
party or by which its assets or properties are or may become bound.

3

--------------------------------------------------------------------------------



             SECTION 6.     Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.
             SECTION 7.     Governing Law.  This Amendment shall be construed in
accordance with and governed by the laws of the State of Georgia. This Amendment
is intended to be effective as an instrument executed under seal.
             SECTION 8.     Effective Date.  This Amendment shall become
effective as of the date first above written upon receipt by the Bank from each
of the parties hereto of a duly executed signature page from a counterpart of
this Amendment, signed by such party.              SECTION 9.     Legal Fees and
Expenses.  Borrower hereby agrees to pay the legal fees and expenses of Bank’s
counsel in connection with this Amendment.



[SIGNATURE PAGE FOLLOWS]


4

--------------------------------------------------------------------------------



             IN WITNESS WHEREOF, the parties hereto have executed and delivered,
or have caused their respective duly authorized officers or representatives to
execute and deliver, this Amendment as of the day and year first above written.


ATTEST: ATLANTIC AMERICAN CORPORATION   /s/   Janie L. Ryan          
                                                                 By:          
         /s/  John G. Sample, Jr.                         (SEAL)           
                     Janie L. Ryan                                , Secretary
       Name:                     John G. Sample, Jr.                         
                         [CORPORATE SEAL]        Title:  Senior Vice President
and Chief Financial Officer     4370 Peachtree Road, N.E.
Atlanta, Georgia 30319-3000
Attention:  John G. Sample, Jr.,
                    Senior Vice President and
                    Chief Financial Officer
Telecopy number: (404) 266-5702
Telephone number: (404) 266-5501     WACHOVIA BANK, NATIONAL
ASSOCIATION     By:                      /s/   Ron Edwards            (SEAL)  
      Name:                       Ron Edwards                                  
      Title:                       Senior Vice President               
                     Lending Office
Wachovia Bank, National Association
171 17th Street, N.W.
Mail Code: GA 4568
Atlanta, Georgia 30363-1032
Attention: Ron Edwards
Telecopy number: (404) 877-6641
Telephone number: (404) 877-6635




Signature Page of
First Amendment to Credit Agreement
Page 1 of 1

--------------------------------------------------------------------------------



SCHEDULE A
GENERAL MOTORS CORPORATION BOND IMPAIRMENT INVESTMENTS

ASSOCIATION CASUALTY'S GENERAL MOTORS BOND HOLDINGS

CUSIP #
  Maturity
  370442-BS-3
370442-BB-0
370442-AR-6
370442-AU-9 7/15/2013
1/15/2011
9/1/2025
4/15/2016

AMERICAN SAFETY'S GENERAL MOTORS BOND HOLDINGS

CUSIP #
  Maturity
  370442-AR-6
370442-AU-9 9/1/2025
4/15/2016

AMERICAN SOUTHERN'S GENERAL MOTORS BOND HOLDINGS

CUSIP #
  Maturity
  370442-AR-6
370442-AU-9
370442-BS-3
370442-BW-4 9/1/2025
4/15/2016
7/15/2013
7/15/2023

BANKERS FIDELITY'S GENERAL MOTORS BOND HOLDINGS

CUSIP #
  Maturity
  370442-AR-6
370442-AU-9
370442-BS-3
370442-BW-4 9/1/2025
4/15/2016
7/15/2013
7/15/2023


GEORGIA CASUALTY'S GENERAL MOTORS BOND HOLDINGS

CUSIP #
  Maturity
  370442-AR-6
370442-BB-0
370442-BS-3
9/1/2025
1/15/2011
7/15/2013

